Motion granted to prosecute appeal on original record and five typewritten copies of appellant’s brief. Memorandum: Inasmuch as we are now informed that a certificate of reasonable doubt has been granted herein, we direct the attention of the Justice granting the certificate and of the District *955Attorney to our decision in People v. Gorney (18 A D 2d 964), By our decision herein we are not extending or enlarging the defendant’s time to argue the appeal within the meaning of section 529 of the Code of Criminal Procedure.